Citation Nr: 1528951	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  09-40 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right acromioclavicular joint with instability.

2.  Entitlement to service connection for left leg foot drop as secondary to the service-connected disability of degenerative joint disease of the right acromioclavicular joint with instability.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue entitlement to service connection for left leg foot drop as secondary to the service-connected disability of degenerative joint disease of the right acromioclavicular joint with instability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran has degenerative joint disease of the right acromioclavicular joint with instability causing a slightly impaired range of motion and pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right acromioclavicular joint with instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in November 2006.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with an adequate examination.  The examiner considered the relevant history, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.

II.  Merits

The December 2007 rating decision granted service connection for degenerative joint disease of the right acromioclavicular joint with instability and assigned a 10 percent disability rating effective October 10, 2006.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under Diagnostic Code 5203, a 10 percent disability evaluation is contemplated for impairment of the clavicle or scapula manifested by malunion.  A 10 percent disability evaluation is also contemplated for impairment of the clavicle or scapula manifested by nonunion without loose movement.  A 20 percent disability evaluation is contemplated for impairment of the clavicle or scapula, manifested by nonunion with loose movement.  A 20 percent disability evaluation may also be assigned for dislocation of the clavicle or scapula. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Only one hand shall be considered dominant.  The Veteran is right handed and as such, major, as opposed to minor extremity disability ratings are applicable.  38 C.F.R. § 4.69.  Diagnostic Code 5203, however, provides the same ratings for both the major and minor upper extremities.

The normal ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction. The normal range of motion for internal and external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I.

A VA examination was performed in March 2013.  The examiner diagnosed the Veteran with degenerative changes in the acromioclavicular joint.  On a range of motion examination, the Veteran's right shoulder had 180 degrees of flexion with no painful motion, and 180 degrees of abduction with no painful motion, which is normal range of motion.  Moreover, no ankylosis was present on examination and the Veteran had 5/5 shoulder abduction and forward flexion for both sides.  In addition, no functional loss was indicated for the Veteran's right shoulder.

An earlier examination in February 2007 reported the Veteran has no flare-ups of his shoulder pain unless he is lifting heavy objects over his head or straining the shoulder.  The Veteran rated the shoulder pain as moderate in severity level.  At the time of examination, shoulder flexion was 170 degrees, shoulder adduction was 180 degrees, shoulder external rotation was 90 degrees, shoulder internal rotation was 90 degrees and shoulder rotation was not affected.  There was slight stiffness of the right shoulder with passive range of motion but the examiner noted there is still near full range of motion in the shoulder.

The November 2007 VA examination diagnosed the Veteran with moderate degenerative joint disease as well as anterior and inferior instability of the shoulder also rated as moderate.  

Also of record is the Veteran's February 2012 statement in which he indicates he has been treated recently at a VA hospital in Texas.  He reported the tests showed his shoulder does not sit completely back into the socket.  Moreover, he indicated it has gotten progressively worse due to the lack of initial treatment following the injury.  He has arthritis and tendonitis as a result.  Notably, a VA examination was performed in March 2013, following the Veteran' reports of his condition worsening.

The Veteran also submitted a prior statement in October 2009.  In the statement, the Veteran describes numbness in his right arm daily which occurs while he is driving, standing or sleeping.  It is severe enough to cause pain in the entire right arm and tingling in his fingers.  He also indicated he cannot lift an object that weighs over twenty pounds in an upward movement and cannot throw anything in a normal arm movement.  He has an aching pain that never goes away.

The medical evidence of record does not indicate either nonunion with loose movement or dislocation of the clavicle or scapula.  Therefore, the Board finds that a rating higher than 10 percent is not warranted.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Initially, the Board notes that the pain and instability experienced by the Veteran's right shoulder is being compensated through his 10 percent disability rating.  As such, the evidence does not support objective findings of functional loss beyond that for which he is being compensated.

In particular, the February 2007 VA examination indicated the Veteran has symptoms of pain, weakness and fatigue of a mild degree only when performing heavy duty physical activity such as lifting heavy objects over head or when in certain positions with the right shoulder.  However, the examiner opined the right shoulder cuff arthropathy does not inhibit the Veteran in performing his activities of daily living and does not have a significant functional impact on the Veteran.  Moreover, the March 2013 VA examination indicated the Veteran has no functional loss attributed to this right shoulder.

The Board has also considered the Veteran's October 2009 and February 2012 statements of record in which he describes experiencing functional loss and pain upon movement of his shoulder.  However, the Board finds the Veteran's experienced pain is being adequately compensated for by the assigned 10 percent disability rating.

Overall, the Board finds that the evidence of record does not support additional compensation due to functional loss for the right shoulder during any part of the appeal period.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2014).   However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the Veteran's medical treatment notes as well as the February 2007, November 2007 and March 2013 VA examinations supports a finding that the Veteran's degenerative joint disease of the right acromioclavicular joint with instability is adequately compensated by the 10 percent disability rating.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Also considered by the Board is whether the collective effect of his other service connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has service-connected disabilities of tinnitus and hearing loss.  The record shows that he is properly compensated for all of his service-connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of his other service connected disabilities, including the service-connected disability of degenerative joint disease of the right acromioclavicular joint with instability, that makes the schedular standards inadequate.

The criteria for referral for extraschedular consideration have not been met. 

In summary, the preponderance of evidence is against granting a rating higher than 10 percent for the Veteran's degenerative joint disease of the right acromioclavicular joint with instability.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right acromioclavicular joint with instability is denied.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

In the Veteran's October 2007 statement, December 2008 Notice of Disagreement and in the October 2009 statement, he contends that the injury to his left leg, which occurred while he was hanging sheet rock in 1985, was caused by his right shoulder disability.  Specifically, he contends he was hanging the sheet rock on a ceiling when his right shoulder dislocated, causing immense pain and him falling off a ladder into glass sliding doors, ultimately injuring his left leg.  

The December 2007 rating decision stated the Veteran failed to provide medical evidence showing a nexus between the left leg foot drop and the right shoulder disability.  Because the record does not include a medical opinion regarding the Veteran's contention, the Board finds a VA examination is warranted in order to obtain a medical opinion prior to adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment record (inpatient and outpatient) pertaining to the Veteran's left leg foot drop and associate the records with the claims file.  VA treatment records dated in 1979 and 1980 should be specifically requested.  Consent should be requested from the Veteran to obtain records dated in 1979-1980 from Ben Taub Hospital.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded an examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

	a.  Provide all relevant diagnoses relating to the Veteran's left leg injury.

   b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left leg foot drop was proximately due to or the result of the service-connected degenerative joint disease of the right acromioclavicular joint with instability.
   
   c.  If the answer to (b) is no, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left leg foot drop has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected degenerative joint disease of the right acromioclavicular joint with instability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left leg foot drop (i.e. a baseline) before the onset of the aggravation.

A complete rationale must be provided for all opinions presented.

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


